     Case 2:19-cv-00832-JCM-VCF Document 50 Filed 01/17/20 Page 1 of 3




 1 D. Lee Roberts, Jr., Esq.
   Nevada Bar No. 8877
 2 lroberts@wwhgd.com
   Colby L. Balkenbush, Esq.
 3 Nevada Bar No. 13066

 4 cbalkenbush@wwhgd.com
   Brittany M. Llewellyn, Esq.
 5 Nevada Bar No. 13527
   bllewellyn@wwhgd.com
 6 WEINBERG, WHEELER, HUDGINS,
     GUNN & DIAL, LLC
 7 6385 South Rainbow Blvd., Suite 400

 8 Las Vegas, Nevada 89118
   Telephone: (702) 938-3838
 9 Facsimile: (702) 938-3864

10 Attorneys for Defendants Unitedhealth Group, Inc.,
   United Healthcare Insurance Company,
11 United Health Care Services, Inc. dba Unitedhealthcare,
   UMR, Inc. dba United Medical Resources,
12 Oxford Health Plans, Inc.,
   Sierra Health and Life Insurance Company, Inc.,
13 Sierra Health-Care Options, Inc., and
   Health Plan of Nevada, Inc.
14

15                             UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA

17 FREMONT EMERGENCY SERVICES                          Case No.: 2:19-cv-00832-JAD-VCF
   (MANDAVIA), LTD., a Nevada professional
18 corporation; TEAM PHYSICIANS OF NEVADA-
   MANDAVIA, P.C., a Nevada professional               STIPULATION AND ORDER TO
19 corporation; CRUM, STEFANKO AND JONES,              EXTEND DEADLINE TO FILE MOTION
   LTD. dba RUBY CREST EMERGENCY                       TO DISMISS
20 MEDICINE, a Nevada professional corporation
                                                       (FIRST REQUEST)
21                       Plaintiff,
22         vs.
23
     UNITEDHEALTH GROUP, INC., a Delaware
24   corporation; UNITED HEALTHCARE
     INSURANCE COMPANY, a Connecticut
25   corporation; UNITED HEALTH CARE
     SERVICES INC. dba UNITEDHEALTHCARE, a
26   Minnesota corporation; UMR, INC. dba UNITED
     MEDICAL RESOURCES, a Delaware
27   corporation; OXFORD HEALTH PLANS, INC., a
     Delaware corporation; SIERRA HEALTH AND
28   LIFE INSURANCE COMPANY, INC., a Nevada
     corporation; SIERRA HEALTH-CARE
                                              Page 1 of 3
     Case 2:19-cv-00832-JCM-VCF Document 50 Filed 01/17/20 Page 2 of 3



   OPTIONS, INC., a Nevada corporation; HEALTH
 1 PLAN OF NEVADA, INC., a Nevada corporation;
   DOES 1-10; ROE ENTITIES 11-20,
 2
                      Defendants.
 3

 4          Pursuant to Local Rules IA 6-1 and 7-3, Defendants Unitedhealth Group, Inc., United
 5   Healthcare Insurance Company, United Health Care Services, Inc. dba Unitedhealthcare, UMR,
 6   Inc. dba United Medical Resources, Oxford Health Plans, Inc., Sierra Health and Life Insurance
 7   Company, Inc., Sierra Health-Care Options, Inc., and Health Plan of Nevada, Inc. (collectively
 8   “Defendants”) and Plaintiffs Fremont Emergency Services; Team Physicians Of Nevada-
 9   Mandavia, P.C.; Crum, Stefanko and Jones, Ltd. dba Ruby Crest Emergency Medicine
10   (collectively, the “Health Care Providers”), through their undersigned counsel, hereby stipulate
11   and request that this Court extend the deadline for Defendants to file their Motion to Dismiss the
12   Health Care Providers’ First Amended Complaint by fourteen (14) days, up to and including
13   February 4, 2020. Defendants, including new Defendant UnitedHealth Group, Inc., stipulate and
14   agree that they will file their Motion to Dismiss on February 4, 2020, and will not move to stay
15   the deadline to file a renewed Motion to Dismiss in connection with Defendants’ anticipated
16   objection to the Court’s order granting the Health Care Providers’ Motion for Leave to File a
17   First Amended Complaint.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 Page 2 of 3
     Case 2:19-cv-00832-JCM-VCF Document 50 Filed 01/17/20 Page 3 of 3




 1          WHEREFORE, the parties respectfully request that this Court extend the deadline for

 2   Defendants to file their Motion to Dismiss the Health Care Providers’ First Amended Complaint
 3   by fourteen (14) days, up to and including February 4, 2020.
 4          IT IS SO STIPULATED.
 5
     Dated: January 17, 2020                          Dated: January 17, 2020
 6
     MCDONALD CARANO LLP                              WEINBERG, WHEELER, HUDGINS,
 7                                                    GUNN & DIAL, LLC

 8    /s/ Kristen T. Gallagher                        /s/ Colby L. Balkenbush
     Pat Lundvall, Esq.                               D. Lee Roberts, Jr., Esq.
 9
     Kristen T. Gallagher, Esq.                       Colby L. Balkenbush, Esq.
10   Amanda M. Perach, Esq.                           Brittany M. Llewellyn, Esq.
     2300 W. Sahara Ave., Suite 1200                  6385 South Rainbow Blvd., Suite 400
11   Las Vegas, Nevada 89102                          Las Vegas, Nevada 89118
     Attorneys for Plaintiffs                        Attorneys for Defendants Unitedhealth Group,
12   Fremont Emergency Services (Mandavia), Ltd.;    Inc., United Healthcare Insurance Company,
     Team Physicians of Nevada-Mandavia, P.C.;       United Health Care Services, Inc. dba
13                                                   Unitedhealthcare, UMR, Inc. dba United
     Crum, Stefanko and Jones, Ltd. dba Ruby Crest   Medical Resources, Oxford Health Plans, Inc.,
14   Emergency Medicine                              Sierra Health and Life Insurance Company,
                                                     Inc., Sierra Health-Care Options, Inc., and
15                                                   Health Plan of Nevada, Inc.
16
                                                 IT IS SO ORDERED:
17

18
19                                               UNITED STATES
                                                        STATESMAGISTRATE
                                                               DISTRICT JUDGE
                                                                          JUDGE,
20                                                       February 3, 2020
                                                 DATED: _________________
21

22

23

24

25

26
27

28
                                                Page 3 of 3
